Jenkins v Motor Veh. Acc. Indem. Corp. (2016 NY Slip Op 04335)





Jenkins v Motor Veh. Acc. Indem. Corp.


2016 NY Slip Op 04335


Decided on June 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2016

Tom, J.P., Sweeny, Moskowitz, Richter, Gesmer, JJ.


1371 154540/12

[*1]Aaron Jenkins, Plaintiff-Respondent,
vMotor Vehicle Accident Indemnification Corporation, Defendant-Appellant.


Kornfeld, Rew, Newman & Simeone, Suffern (William S. Badura of counsel), for appellant.
Kagan & Gertel, Brooklyn (Irving Gertel of counsel), for respondent.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered on or about May 14, 2015, which, after a trial in which a jury returned a verdict in defendant's favor, granted plaintiff's motion for a judgment notwithstanding the verdict, and ordered a new trial on damages, unanimously reversed, on the law, without costs, and the motion denied. The Clerk is directed to enter judgment dismissing the complaint.
Given the inconsistency of plaintiff's testimony, and the deficiencies in his proof, the fact that he was the only witness to testify, in this "hit and run" accident, did not require a liability finding in his favor (see Barreto v Motor Veh. Acc. Indem. Corp., 38 AD3d 359, 360 [1st Dept 2007]; Sowell v Motor Veh. Acc. Indem. Corp., 16 AD3d 282 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2016
CLERK